Citation Nr: 0321846	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  94-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of one or more extremities.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1992 and March 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California (that office later 
moved to Oakland, California).  In the April 1992 rating 
decision, the RO denied the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  In a March 1993 rating decision, the RO denied 
entitlement to special monthly compensation based on loss of 
use of one or more extremities.  

In December 1992, the veteran provided oral testimony before 
a hearing officer at a hearing held at the VA satellite 
center in Sacramento, California, a transcript of which has 
been associated with the claims file.  In a July 24, 1994 
letter, the veteran requested a hearing at the "local 
regional office."

In December 1999, the Board remanded the issues on appeal for 
further development and adjudicative action, to include 
determining whether the veteran wanted another hearing.

In a March 2000 letter the RO asked the veteran whether she 
wanted another hearing.  She did not respond to that letter.  
Therefore, no further development with regard to a hearing is 
necessary.

In a September 2000 VA Form 21-686c (declaration of status of 
dependents), the appellant reported that her spouse, JHA, was 
not a veteran.  However, a review of the claims file reflects 
that both the appellant and JHA reported that he had service 
in the U.S. Army.  This matter is referred to the RO for 
clarification and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

In January 2001, the RO most recently affirmed the 
determinations previously entered.

In April 2003, the Board undertook additional development on 
the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), to include obtaining Social 
Security Administration (SSA) records.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to an 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC held that this is contrary to the 
requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the April 2003 development, the Board 
obtained Social Security Administration (SSA) records.  While 
most of the SSA records that were obtained have been 
previously considered by the RO, some of that evidence has 
not been considered by an AOJ, and the appellant has not 
waived initial AOJ consideration of this evidence.  See 38 
C.F.R. § 20.1304 (2002).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra; therefore, the VBA AMC should 
send such a letter.

Inasmuch as the case must be remanded to the VBA AMC for 
consideration of the evidence obtained by the Board and for 
the issuance of a development letter, the AMC will be asked 
to accomplish additional necessary development -  obtaining 
medical records and affording the veteran VA examinations.
The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).  The VBA AMC 
should advise the appellant that she has 
up to one year after a VCAA notice letter 
is provided to submit additional 
evidence, and that if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that she has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for the 
service-connected conversion disorder 
from August 2002 to the present.  After 
obtaining any necessary authorization, 
the VBA AMC should obtain any medical 
records not currently on file.  

Regardless of the veteran's response, the 
VBA AMC should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.

In any event, the VBA AMC should advise 
the veteran that Dr. PW (initials) stated 
in August 1996 that she was unable to 
locate any of the veteran's records and 
inquired about whether the veteran's 
records could be under another name.  The 
VBA AMC should also advise the veteran 
that DCC (initials) Disability Student 
Services did not respond to the RO's 
January 1997 request for medical records.   
The VBA AMC should make reasonable 
efforts to endeavor to obtain any records 
from Dr. PW and DCC Disability Student 
Services.

5.  Following the above, the VBA AMC 
should arrange for VA neurological and 
vascular examinations of the veteran by a 
neurologist and a psychiatrist or other 
appropriate available medical 
specialists, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of the service-
connected conversion disorder.  

The claims file (including the VA Office 
of the Inspector General report of 
investigation and attachments, and the 
videotape of the veteran) and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations. Such reviews must include 
viewing the videotape of the veteran.  



The examiners must annotate the 
examination reports that the claims file 
(including the VA Office of the Inspector 
General report of investigation and 
attachments, and the videotape of the 
veteran) was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

Both examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, and describe any 
functional loss(es) of use in any 
extremity(ies).  Both examiners should 
render an opinion on whether any 
functional loss(es) of any extremity(ies) 
found is/are reasonably certain to 
continue throughout the life of the 
veteran.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  




In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.350, 
3.655, 3.808, 4.15, and 4.63 (2002), and 
VAOPGCPREC 60-90, as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with her claim of entitlement to special monthly 
compensation based on loss of use of one or more extremities 
or her claim of entitlement to a certificate of eligibility 
for financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment will result in the 
denial of that claim(s).  Id.; Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


